DETAILED ACTION
Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2021 has been entered.

Remarks
Pending claims for reconsideration are claims 1-31, and 33-34. Applicant has
Amended claims 1, 9-12, and 19. 
Canceled claim 31-32. 
Added new claim 34.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Pettit on 03 May 2021.

Examiner amends claim 31 as follows:
Claim 31. (Cancelled).

Allowable Subject Matter
Claims 1-30, and 33-34 are allowed.
 The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 21, and 33:
The primary prior art applied in the Final Office action Oganezov et al. (U.S. 2016/0285929 A1) discloses that when a user is going to miss a meeting for some reason (example-going to bathroom), the user can request system to record the session so the user can return and listen to optimized recording of the meeting. When the user request to record the session is selected, a message to send to all participating users whether they like to participate in the recording or opt-out (excluded) from the recording. If any of the participants selects to opt-out of the recording then a recording is made without that user being recorded (Para 0026-0027).

The secondary prior art used in the final office action Rogers et al. (U.S. 2013/0085785 A1) discloses that recorded data during a meeting are checked to ensure that it complies with policy of the compliant entity (Para 0159).

The third prior art used in the Final office action Couse et al. (U.S. 2018/0261307 A1) discloses:


A newly found prior art Lisa Marie Bennett Wrench (U.S. 8,817,966 B2) discloses “… situational context of the video conference-i.e., a physical, or a surgery, or a discussion of test results regarding a biopsy could be communicated prior to even connecting the call. Based on this information, an interpreter would know the context of the call, and could "opt out" of providing interpreting for that session…” (Col 10:61-66). 
However the prior arts alone or in combination fails to teach or suggest the claimed limitation of independent claims 1, 21,  and 33 “...receiving a response from a first participant of the multiple participants indicating that the first participant opted out of recording of the conference; and 
generating a policy-compliant recording of the conference by applying a data compliance policy that is applicable to the first participant to a recording of the conference so as to obfuscate an identity of the first participant” along with other limitations independent claims 1, 21, and 33.
For this reason, the specific claim limitations recited in the independent claims 1, 21, and 33 taken as whole are allowed.
.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/SAMSON B LEMMA/Primary Examiner, Art Unit 2498